                   UNITED STATES COURT OF INTERNATIONAL TRADE
Before:           Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
---------------------------------------------------------------X
                                                               :
HILTI, INC.,                                                   :
                                                               :
                                    Plaintiff,                 :
                                                               :
                                                               :
                  v.                                           :
THE UNITED STATES;                                             :
JOSEPH R. BIDEN, JR., in his official capacity as :
PRESIDENT OF THE UNITED STATES;                                : Court No. 21-00216-TCS-JCG-MBB
UNITED STATES CUSTOMS AND BORDER                               :
PROTECTION; TROY MILLER in his official                        :
capacity as SENIOR OFFICIAL PERFORMING                         :
THE DUTIES OF THE COMMISSIONER OF U.S. :
CUSTOMS AND BORDER PROTECTION;                                 :
UNITED STATES DEPARTMENT OF                                    :
COMMERCE; and GINA RAIMONDO in her                             :
official capacity as SECRETARY OF COMMERCE:
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

                     CONSENT MOTION TO ENJOIN LIQUIDATION
                    OF ENTRIES SUBJECT TO PROCLAMATION 9980

       Pursuant to Rules 7 and 65(a) of the Rules of the U.S. Court of International Trade

(“CIT”), Plaintiff Hilti, Inc. (“Plaintiff”) hereby moves this Court to enter the accompanying

order enjoining U.S. Customs and Border Protection (“CBP”) from liquidating its entries of steel

nails subject to the 25 percent ad valorem tariff imposed pursuant to Presidential Proclamation

9980 (“Proclamation 9980”), published as Adjusting Imports of Derivative Aluminum Articles

and Derivative Steel Articles into the United States, 85 Fed. Reg. 5281 (Jan. 29, 2020). The steel

nail entries subject to Plaintiff’s request for an injunction include all unliquidated entries made

on or after 12:01 am February 8, 2020, and which were, are, or will be subject to the 25 percent




                                                  1
tariff imposed by Proclamation 9980. As indicated above, and in more detail below, defendants

have consented to the requested relief.

I.     FACTUAL BACKGROUND

       On January 24, 2020, then President Donald J. Trump issued Proclamation 9980

imposing a 25 percent tariff on imports of so-called “derivative” steel products,1 purportedly

pursuant to his power under Section 232 of the Trade Expansion Act of 1962, as amended (19

U.S.C. §1862) (“Section 232”).

        The President’s authority to impose tariffs under Section 232 is limited. Before the

President may do so, the Secretary of Commerce (“Secretary”) must investigate whether imports

of the product at issue threaten to impair national security. The Secretary must submit to the

President within 270 days of the investigation’s commencement a report of his findings and

publish that report in the Federal Register. 19 U.S.C. §1862(b)(3). If the report concludes that

such imports pose a threat to national security, then a 90-day period is triggered during which the

President must decide whether he agrees with the report and, if so, to announce the nature and

duration of any remedial action. Id. §1862(c)(1)(A)(ii). That remedial action must be

implemented within fifteen days of the President’s decision. Id. §1862(c)(1)(B).

        Plaintiff is an importer of steel nails, a product defined in Proclamation 9980 as a

derivative steel product subject to the additional 25 percent tariff. Thus, Plaintiff is adversely

affected because it pays the additional duty on its imports of steel nails. Furthermore, Plaintiff

did not have an opportunity to provide input into the President’s decision to impose these tariffs

because the Secretary had not undertaken the required investigation nor published any report of



1
       Proclamation 9980 also imposed duties on derivative aluminum products. Plaintiff is not
an importer of any derivative aluminum products and therefore is not able to contest the
imposition of those duties in this litigation.
                                                  2
findings that imports of derivative steel products, including steel nails, posed a threat to the

national security of the United States. The first public announcement that tariffs would be

imposed pursuant to Section 232 occurred on January 24, 2020 -- the day Proclamation 9980 was

issued.

          On April 5, 2021, the United States Court of International Trade decided PrimeSource

Building Products, Inc. v. United States, et. al., No. 20-00032, 2021 Ct. Intl. Trade LEXIS 36

(Ct. Int'l Trade Apr. 5, 2021), holding that Proclamation 9980 was issued by the President after

his congressionally delegated authority to adjust imports of the products identified in the

Proclamation had expired. As such, the court invalidated as contrary to law Proclamation 9980,

finding it to be an action taken outside of delegated authority.

          Thereafter, Plaintiff initiated this lawsuit on May 5, 2021, challenging Proclamation

9980 as it relates to the imposition of the steel derivative duties. In its complaint it alleges:

          1.    That Proclamation 9980 violated Section 232 and the Administrative Procedures
                Act, 5 U.S.C. §§ 702, et seq., by not complying with the applicable statutory and
                regulatory requirements;

          2.    Section 232 is an unconstitutional over-delegation by Congress of its legislative
                powers to the President; and,

          3.    Plaintiff’s Fifth Amendment rights were violated by the application of
                Proclamation 9980


II.       ARGUMENT

          To prevail on a motion for a preliminary injunction, the moving party must show 1) it is

likely to suffer irreparable harm absent a preliminary injunction; 2) the balance of the equities on

all the parties favors the moving party; 3) it is likely to succeed on the merits of the case; and, 4)

that an injunction is in the public interest. See, Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).




                                                   3
Plaintiff respectfully submits that its request for an injunction in this case satisfies these

requirements.

1.       Plaintiff Will be Harmed Irreparably if an Injunction is not Issued

         An injunction requires that the moving party “demonstrate that irreparable injury is

likely in the absence of an injunction. Id. at 22 (italics in original). Plaintiff will be irreparably

injured if an injunction is not granted. If Plaintiff is successful in this case, then the assessment

of the 25 percent duties pursuant to the Proclamation 9980 would be ruled illegal and Plaintiff

would not be liable for such duties on its nail shipments that entered the United States on or after

February 8, 2020. Unless this Court grants an injunction to enjoin liquidation, Plaintiff’s entries

subjected to these extra duties will liquidate while judicial review of its case is ongoing, resulting

in Plaintiff’s entries becoming final, conclusive and beyond reliquidation by CBP. Zenith Radio

Corp. v. United States, 710 F.2d 806, 810 (Fed. Cir. 1983) (“The statutory scheme has no

provision permitting reliquidation in this case or imposition of [a different rate for] dumping

duties after liquidation if [plaintiff] is successful on the merits”). Plaintiff will be left without a

viable remedy to recover the wrongfully paid Section 232 duties.

         Thus, Plaintiff will be irreparably injured if its entries are allowed to liquidate prior to

completion of judicial review in this case.



2.        The Balance of the Equities Favors Plaintiff

         Suspending liquidation of Plaintiff’s unliquidated entries that are subject to

Proclamation 9980 will not impose a significant hardship on any of the defendants to this

proceeding. If the unliquidated entries are allowed to liquidate prior to judicial resolution of this

case, however, then Plaintiff faces a “viable threat of serious harm which cannot be undone.” Id.



                                                   4
Alternatively, the imposition of an injunction suspending liquidation merely postpones the final

settlement of payment of duties. Postponement is at most an inconvenience to the United States.

Timken Co. v. United States, 6 CIT 76, 81, 569 F. Supp. 65, 71 (1983). Furthermore, Plaintiff

continues to pay the 25 percent duties when it makes entries of nails subject to Proclamation

9980, so if the United States ultimately prevails in the case, it does not even have to deal with

any inconvenience cased by a delay in collecting duties. SKF USA, Inc. v. United States, 28 CIT

170, 175, 316 F. Supp. 2d 1322, 1328 (2004) (permanent deprivation of one party’s rights

outweighs the government’s inconvenience in delayed collection of duties).

        The balance of hardship, therefore, weighs in Plaintiff’s favor.



3.      Hilti is Likely to Succeed on the Merits of its Claim

        The likelihood of success on the merits of its claim favors Plaintiff. Its claims in this

case are the same claims addressed in PrimeSource Building Products, Inc. v. United States, et.

al., No. 20-00032, 2021 Ct. Intl. Trade LEXIS 36 (Ct. Int'l Trade Apr. 5, 2021). In PrimeSource,

the CIT granted summary judgment to PrimeSource on its claim that Proclamation 9980 was

issued beyond the statutory time limits set forth in Section 232. The court declared Proclamation

9980 invalid as contrary to law and directed those unliquidated entries affected by the litigation

be liquidated without the assessment of duties and previously liquidated entries be reliquidated

with the Section 232 duties refunded to the importer. Slip op. 21-36 at 11-12.

        Plaintiff raises the same cause of action at count I of its complaint. While the

PrimeSource decision has been appealed to the U.S. Court of Appeals for the Federal Circuit, the

fact that the same issue was resolved by the PrimeSource court favorably to Hilti’s position in

this case is strong support that Hilti has demonstrated “at least a ‘fair chance of success on the



                                                  5
merits’ for a preliminary injunction to be appropriate.”. Qingdao Taifa Group v. United States,

581 F.3d 1375, 1380 (Fed Cir. 2009), quoting U.S. Ass’n of Imps, of Textiles & Apparel v. Dep’t

of Commerce, 413 F.3d 1344, 1347 (Fed. Cir. 2005) citing Atari Games Corp. v. Nintendo of

Am., Inc., 897 F.2d 1572, 1577 (Fed. Cir. 1990).

         Hilti has, therefore, satisfied the standard for demonstrating the likelihood of success on

the merits in this case.



4.       The Public Interest is Best Served by Granting the Requested Relief

         The public interest is best served by ensuring the effective enforcement of the trade laws

so that the correct and lawful duties are collected. American Signature Inc. v. United States, 598

F.3d 816, 830 (Fed. Cir. 2010). The use of a preliminary injunction to maintain the status quo of

unliquidated entries pending a final decision on the merits upholds the public interest. Smith-

Corona Group, Consumer Products Div. v. United States, 1 CIT 89, 98 (1980).

         Thus, the public interest is best served by enjoining liquidation of Hilti’s unliquidated

entries that are subject to Proclamation 9980. That act would maintain the status quo while the

PrimeSource appeal is decided, which in turn will allow for the resolution on the merits of the

issues raised in this action. The public interest factor weighs in Hilti’s factor, as an injunction

will ensure that only lawfully imposed duties are collected.



III.     CONSENT OF THE OTHER PARTIES

         Pursuant to Rule 7(b) of the Rules of the U.S. Court of International Trade, Plaintiff’s

undersigned counsel conferred via email with counsel for the Government, Ann C. Motto on

June 16, 2021. Ms. Motto stated that, without any admission that any of the four factors for



                                                   6
injunctive relief have been met, including as to any likelihood of success on the merits, the

defendants consent to the relief in the form of suspension of liquidation of unliquidated entries as

set forth in the agreed-upon proposed order.



IV.     REQUEST FOR RELIEF

        For the reasons provided above, Plaintiff respectfully request that the Court grant its

consent motion for a preliminary injunction, enjoining liquidation of the relevant entries pending

a conclusive court decision in this litigation, including all appeals and remand proceedings.


                                      Respectfully submitted,

                                      BARNES, RICHARDSON & COLBURN, LLP

                                      By:      /s/ Frederic D. Van Arnam, Jr.

                                               Frederic D. Van Arnam, Jr.
                                               100 William Street, Suite 305
                                               New York, NY 10038
                                               212 725-0200, ex. 126
                                               rvanarnam@barnesrichardson.com


Dated: June 29, 2021




                                                  7
8
